Title: From Thomas Jefferson to J. P. G. Muhlenberg, 30 June 1803
From: Jefferson, Thomas
To: Muhlenberg, J. P. G.


          
            Dear Sir 
                     
            Washington June 30. 03.
          
          I wrote you some time last summer on the subject of mr Barnes, and recieved with pleasure your answer in his favor. the winding up his affairs here has induced him to postpone his removal to Philadelphia until about Octob. tho’ he has some thought of paying a short visit to it soon. I shall therefore take the liberty of again recommending him to you. tho’ old he is very active, vigilant, & with his pen laborious. any thing on earth may be confided to his integrity. he understands accounts from habit, more than from genius and where he understands them he is very accurate. I do not think he would answer for letter writing, unless in cases of plain business. I write these minute things that you may know how to avail the public of the good qualities he has; as I have known him very long (upwards of 40. years) and very intimately and have a great regard for him. his age, tho’ firm in his health, might occasion him to break down in a business of too much labour. I ought to add that his extreme good humour & indulgent disposition would not do where any rigorous conduct would be essential.
          I thank you for your care of my letters mentioned in yours of the 22d. and tender you my friendly salutations & assurances of great respect and esteem.
          
            Th: Jefferson
          
         